Citation Nr: 0312325	
Decision Date: 06/09/03    Archive Date: 06/16/03

DOCKET NO.  95-33 999	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

Steven D. Reiss, Counsel


INTRODUCTION

The veteran served on active duty from November 1956 to July 
1960.  The record reflects that the veteran also performed 
verified service with the  National Guard from July 1954 to 
November 1956.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 1994 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Houston, Texas, that denied the veteran's application to 
reopen a claim of service connection for PTSD.  The veteran 
perfected a timely appeal of this determination to the Board.

When this matter was previously before the Board in August 
1999, the Board reopened his claim of service connection for 
PTSD, determined that it was well grounded, i.e., plausible, 
under the law then in effect, and remanded the matter for 
further development and adjudication.  Because the RO has 
since denied entitlement to service connection for the 
reopened PTSD claim, this matter has been returned to the 
Board for further appellate consideration.

During the course of this appeal, the veteran relocated and 
his claim folder was transferred to the Phoenix, Arizona, and 
the New York, New York ROs.


REMAND

In this case, the veteran alleges that he suffers from PTSD 
as a consequence of a personal assault that took place while 
he was stationed in Spain in 1960 when he was threatened at 
gunpoint by Spanish police and subsequently jailed and 
sodomized.  

During the pendency of the appeal, and subsequent to the 
Board's August 1999 remand, the Veterans Claims Assistance 
Act of 2000 (hereinafter VCAA), Pub. L. No. 106-475, 114 
Stat. 2096 (2000), was enacted.  This liberalizing law is 
applicable to the veteran's claim.  See Karnas v. Derwinski, 
1 Vet. App. 308, 312-13 (1991).  The Act and its implementing 
regulations (codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a)) essentially eliminate the requirement that a 
claimant submit evidence of a well-grounded claim, and 
provide that VA will assist a claimant in obtaining evidence 
necessary to substantiate a claim.  38 U.S.C.A. § 5103A (West 
2002); 66 Fed. Reg. 45620 (to be codified at 38 U.S.C.A. 
§ 3.159(c)).

These laws and regulations also include notification 
provisions.  Specifically, they require VA to notify the 
claimant and the claimant's representative, if any, of any 
information, and any medical or lay evidence, not previously 
provided to the Secretary, that is necessary to substantiate 
the claim.  As part of the notice, VA is to specifically 
inform the claimant and the claimant's representative, if 
any, of which portion, if any, of the evidence is to be 
provided by the claimant and which part, if any, VA will 
attempt to obtain on behalf of the claimant.  38 U.S.C.A. 
§ 5103 (West 2002); 38 C.F.R. § 3.159(b) (2002).

Again, the Board remanded this matter in August 1999 for 
further development and adjudication.  The RO's October 1999 
letter to the veteran and its January 2003 rating decision, a 
copy of which was included in the Supplemental Statement of 
the Case dated that same month, essentially complied with the 
dictates of the remand; however, neither the veteran nor his 
representative were issued any sort of notification of the 
VCAA and the effect it had on his claim in appellate status.  
The Board points out that the claims folder was returned to 
the Board in late May 2003, more than two and one-half years 
after the VCAA was enacted.  The Board finds that the RO 
should inform the veteran and his representative of the VCAA 
and its notification provisions.  

Further, with respect to personal assaults, 38 C.F.R. 
§ 3.304(f) was amended in March 2002, as follows:

(3) If a post-traumatic stress disorder 
claim is based on in-service personal 
assault, evidence from sources other than 
the veteran's service records may 
corroborate the veteran's account of the 
stressor incident.  Examples of such 
evidence include, but are not limited to:  
records from law enforcement authorities, 
rape crisis centers, mental health 
counseling centers, hospitals, or 
physicians; pregnancy tests or tests for 
sexually transmitted diseases; and 
statements from family members, 
roommates, fellow service members, or 
clergy.  Evidence of behavior changes 
following the claimed assault is one type 
of relevant evidence that may be found in 
these sources.  Examples of behavior 
changes that may constitute credible 
evidence of the stressor include, but are 
not limited to:  a request for a transfer 
to another military duty assignment; 
deterioration in work performance; 
substance abuse; episodes of depression, 
panic attacks, or anxiety without an 
identifiable cause; or unexplained 
economic or social behavior changes.  VA 
will not deny a post-traumatic stress 
disorder claim that is based on in-
service personal assault without first 
advising the claimant that evidence from 
sources other than the veteran's service 
records or evidence of behavior changes 
may constitute credible supporting 
evidence of the stressor and allowing him 
or her the opportunity to furnish this 
type of evidence or advise VA of 
potential sources of such evidence. VA 
may submit any evidence that it receives 
to an appropriate medical or mental 
health professional for an opinion as to 
whether it indicates that a personal 
assault occurred.

When regulations are changed during the course of the 
veteran's appeal, the criteria that are to the advantage of 
the veteran should be applied.  Karnas v. Derwinski, 1 Vet. 
App. 308 (1991).

In addition, in Patton v. West, 12 Vet. App. 272, 278 (1999), 
the United States Court of Appeals for Veterans Claims (the 
Court) recognized that VA has established special evidentiary 
procedures for PTSD claims based on personal assault 
contained in VA ADJUDICATION MANUAL M21-1, Part III, para. 
5.14c (February 20, 1996), and former M21-1, Part III, para. 
7.46(c)(2) (October 11, 1995).  In personal assault cases, 
more particularized requirements are established regarding 
the development of "alternative sources" of information 
because service records "may be devoid of evidence because 
many victims of personal assault, especially sexual assault 
and domestic violence, do not file official reports either 
with military or civilian authorities."  VA ADJUDICATION 
PROCEDURAL MANUAL M21-1, Part III, para. 5.14c(5).

Further, as noted in the August 1999 remand, in June 1999, 
revised regulations concerning PTSD were published in the 
Federal Register that reflected the Court's decision in Cohen 
v. Brown, 10 Vet. App. 128 (1997).  The changes to 38 C.F.R. 
§ 3.304(f) were made effective the date of the Cohen 
decision.  Service connection for PTSD requires (1) medical 
evidence establishing a diagnosis of the condition in 
accordance with the provisions of 38 C.F.R. § 4.125(a); (2) a 
link, established by medical evidence, between current 
symptoms and an in-service stressor; and (3) credible 
supporting evidence that the claimed in-service stressor 
occurred.  38 C.F.R. § 3.304(f); Cohen.  

Finally, in light of the above, the RO should again seek to 
obtain records of the veteran's 1963 treatment at Edgemont 
Hospital

In view of the above, this matter is REMANDED to the RO for 
the following actions:

1.  The RO should send the veteran and 
his representative a letter explaining 
the VCAA, to include the duty to assist 
and notice provisions contained therein.  
Among other things, the letter should 
explain, what, if any, information 
(medical or lay evidence) not previously 
provided to the Secretary is necessary to 
substantiate the veteran's claim of 
service connection for PTSD.  The letter 
should also specifically inform the 
veteran and his representative of which 
portion of the evidence is to be provided 
by the claimant and which part, if any, 
the RO will attempt to obtain on his 
behalf.  The veteran must also be advised 
that he has one year from the date of 
such notice to submit evidence.  His 
claim cannot be adjudicated prior to the 
end of the one-year period unless he 
informs the RO that he has no additional 
evidence to submit or waives the one-year 
time period.  The RO should also provide 
him with a copy of the criteria contained 
in revised 38 C.F.R. § 3.304(f)(3).  

2.  The RO should contact the veteran and 
request that he identify all VA and non-
VA health care providers that have 
treated him since service for 
psychological problems.  This should 
specifically include requesting that he 
prepare an updated authorization for 
records relating to his 1963 treatment at 
Edgemont Hospital.  The aid of the 
veteran in securing these records, to 
include providing necessary 
authorizations, should be enlisted, as 
needed.  If any requested records are not 
available, or if the search for any such 
records otherwise yields negative 
results, that fact should clearly be 
documented in the claims file, and the 
veteran should be informed in writing.

3.  After associating with the claims 
folder all available records received 
pursuant to the above-requested 
development, the veteran should be 
afforded a VA psychiatric examination to 
determine the current nature and extent 
of any psychiatric disability found to be 
present, to include PTSD, if diagnosed.  
All indicated studies should be 
performed.  All necessary special studies 
or tests should be accomplished.  The 
report of examination should contain a 
detailed account of all manifestations of 
the disability found to be present.  If 
the examiner diagnoses the veteran as 
having PTSD, the examiner should indicate 
whether the disability is related to the 
veteran's reported personal assault that 
took place while he was stationed in 
Spain when he was threatened at gunpoint 
by Spanish police and subsequently jailed 
and sodomized.  The entire claims folder 
and a copy of this remand must be 
provided to and reviewed by the examiner 
prior to the examination.  The report of 
examinations should be comprehensive.  
The examination report should reflect 
that a review of the claims folder was 
conducted.  The examiner must set forth 
the complete rationale underlying any 
conclusions or opinions expressed, in a 
legible report.

4.  To help avoid future remand, the RO 
must ensure that all requested 
development has been completed (to the 
extent possible) in compliance with this 
REMAND.  If any action is not undertaken, 
or is taken in a deficient manner, 
appropriate corrective action should be 
undertaken.  See Stegall v. West, 11 Vet. 
App. 268 (1998).

5.  After completion of the foregoing, 
and after undertaking any further 
development deemed warranted by the 
record (and keeping in mind the dictates 
of the Veterans Claims Assistance Act of 
2000), the RO should readjudicate the 
veteran's claim of service connection for 
PTSD.  In doing so, the RO must 
specifically consider 38 C.F.R. 
§ 3.304(f)(3) (2002).  The RO must 
provide adequate reasons and bases for 
its determination, addressing all issues 
and concerns that were noted in this 
REMAND.

6.  The veteran and his representative 
must be furnished a supplemental 
statement of the case and be given an 
opportunity to submit written or other 
argument in response thereto before the 
claims file is returned to the Board for 
further appellate consideration.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



	                  
_________________________________________________
	DEBORAH W. SINGLETON
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).


